Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 10, 12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over deVirag (US 8662779) in view of Bissel (US 6932530) and Chou (US 8556527).
Regarding claim 1, deVirag teaches an applicator, comprising: a cartridge assembly (302) including an elongated cartridge body, a jackscrew component (306 and 308) and a single moveable piston (208); wherein the elongated cartridge body has an open top end, a closed bottom end, and an aperture through the closed bottom end (Fig. 3); wherein the piston includes a top surface, a bottom surface, and an internal threaded bore; wherein the piston is received within the cartridge body such that a space is formed between the top surface of the piston and the open top end of the cartridge body, and wherein a product to be administered by the applicator fills the space and is in direct contact with the upper surface of the piston; wherein the jackscrew component has an upper portion (306) that 
deVirag does not teach that the cap directly covers the product with no intervening structures between the cap and the product to be administered, such that when the cap is removed the product to be administered is exposed and ready for use; or one or more magnets to maintain the cap in a closed condition until use.
Bissel teaches an applicator with a cap (16) that directly covers the product with no intervening structures between the cap and the product to be administered (Fig. 4A), such that when the cap is removed the product to be administered is exposed and ready for use.
Chou teaches magnets (16, 18) to maintain a cap (14) in a closed condition until use.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of deVirag such that the cap directly covers the product with no intervening structures between the cap and the product to be administered, such that when the cap is removed the product to be administered is exposed and ready for use as taught by 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of deVirag with or one or more magnets to maintain the cap in a closed condition until use as taught by Chou for the purpose of providing a lid that can be easily removed and is integrated with the device (Chou, col. 1, ll. 37-42).
Regarding claim 4, the combination of deVirag, Bissel and Chou teaches the applicator of claim 1, wherein the rotatable knob component includes a socket or cavity (deVirag, 310) comprising the second portion of the mechanical coupling to the lower portion of the jackscrew component.
Regarding claim 6, the combination of deVirag, Bissel and Chou teaches the applicator of claim 1, further including a frictional fit (deVirag, col. 7, ll. 57-60) between the outer shell and the cartridge assembly operative to maintain the cartridge assembly within the outer shell until manually released.
Regarding claim 10, the combination of deVirag, Bissel and Chou teaches the applicator of claim 1, wherein the product to be administered is a solid (deVirag, col. 2, ll. 17-19).
Regarding claim 12, the combination of deVirag, Bissel and Chou teaches the applicator of claim 1, wherein the product to be administered is a deodorant or cosmetic product (deVirag, col. 2, ll. 33-45).
Regarding claims 21-23, the combination of deVirag, Bissel and Chou teaches the applicator of claim 1, but does not teach that the outer shell assembly has a rectangular cross section with flat sides, that the cap has a rectangular cross section with flat sides that are flush to the flat sides of the outer shell assembly, or that the knob has a rectangular cross section with flat sides that are flush to the flat sides of the outer shell assembly.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have changed the shape of the outer shell, cap and knob to be rectangular with flat sides because Applicant has not disclosed that the shape of the outer shell, cap and 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the device of deVirag to obtain the invention as specified in claims 21-23 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of deVirag.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over deVirag, Bissel and Chou as applied to claim 1 above, and further in view of Harlan (US 5505041).
Regarding claim 11, the combination of deVirag, Bissel and Chou teaches the applicator of claim 1, but does not teach that the product to be administered is a lip balm.
Harlan teaches a lip balm (col. 1, ll. 10-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the product of deVirag with a lip balm, wherein doing so would merely be a matter of substituting one known stick product with another with predictable results.

Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive.
Applicant argues that deVirag is directed to dispensing fluids and that the intervening structure, or spreader, of deVirag is essential to the operation of the device.

Applicant argues that removing the intervening structure of deVirag would change the principle of operation of the device and render it inoperable.
In response, it is noted that the principle of operation of the modified deVirag device remains the same: material is dispensed through an opening by a user actuating a threaded rod, and the material is rubbed on a surface. When the reservoir is empty or a user wants to dispense a different material, a cartridge is removed and replaced with a new cartridge. The modified device is therefore clearly operable in substantially the same manner as contemplated by deVirag.
Applicant argues that Bissel and deVirag are intended to dispense different materials.
In response, it is again noted that deVirag has an expansive definition of “fluid”. It is further noted that both deVirag and Bissel disclose the dispensing of peanut butter (deVirag, col. 4, ll. 30-31; Bissel, col. 2, line 19), butter (deVirag, col. 4, line 42; Bissel col. 2, line 18), and fruit preserves (deVirag, col. 8, line 37; Bissel, col. 2, line 19). It is clear that there is substantial overlap in the materials intended to be dispensed from the deVirag and Bissel devices.
In response to Applicant’s argument that the spreading portion of deVirag is desired and essential, it is again noted that the spreading portion is not essential. Furthermore, it is noted that the 
Applicant argues that it would not have been obvious to have combined deVirag and Chou for the purpose of providing a lid that can be easily removed and is integrated with the device because all of the "lids" discussed herein-those of deVirag, Bissel, Chou and Applicant can be "easily removed," but not all are "integrated with the device."
In response, it is noted that some users may find the magnetic lid of Chou easier than the snap-fit lid of deVirag. It is also noted that it does not matter that the lid of deVirag or Bissel may not be integrated with the device. Chou teaches that the magnets aid in making the lid integrated with the device.
Applicant argues that deVirag does not teach a solid, but semi-solid.
In response, it is first noted that semisolid is defined by dictionary.com as “having a somewhat firm consistency; more or less solid”. It is further noted that deVirag defines “fluid” as “any material that deforms under any shear force” (col. 4, ll. 28-29) and that one of ordinary skill would understand that this definition includes soft solids like butter.
Applicant argues that Examiner has not provided any factual evidence in support of the rejection of claim 11, which substitutes a lip balm for the stick material of deVirag.
In response, it is noted that deVirag teaches dispensing a stick of butter (col. 4, line 42) and Harlen teaches a stick of lip balm (col. 1, ll. 10-16). Replacing the stick of butter with a stick of lip balm would not change the operation of the device, it would merely change the material dispensed. Therefore the results would be predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754